Exhibit 10(b)(9)
Retirement from Service Agreement
I, John Arnold am requesting to voluntarily retire from Gentex Corporation
effective December 31, 2012. I also understand that after December 31, 2011 my
monthly pay will be reduced to $1,000 until December 31, 2012 when my employment
will end.
I agree to abide by the confidentiality and non-compete details in the attached
Employment Agreement, signed by me, on December 2, 2002.
I agree that Gentex Corporation has fulfilled its obligation to me in terms of
all past payment of wages, and any other earned benefit that is due to me
(vacation pay earned, etc.). I understand that I will not accrue additional
vacation time after December 31, 2011. I understand that my medical health
insurance and benefits will end on December 31, 2011.
I understand that my stock option vesting will end at the end of my retirement
date of December 31, 2012 and all previously vested stock options will expire
90 days after my December 31, 2012 retirement date. I understand that I must
adhere to all Gentex blackout periods.
I understand that I will receive a prorated amount of my 5,760 restricted stock
grant (issued on December 24, 2008) equaling 4,630 shares. These shares will
vest on December 31, 2012, subject to my fulfillment of my responsibilities
under this agreement. I understand that I must adhere to all Gentex blackout
periods. Additionally, I have the ability to purchase my restricted options
which will be taxed as income.
I acknowledge that I have returned, or have arranged to return, all company
property that I was entrusted with, or agree to pay for lost or unsalvageable
company property. I also will complete an expense report for all outstanding
receipts.
I understand that my corporate fleet vehicle will be mine to use up until
December 31, 2011, at which time it must be delivered to the Gentex Corporate
headquarters office in Zeeland MI. I agree to complete and submit the personal
use mileage form by January 31, 2012, for personal mileage.
Except as prohibited by law, for the consideration stated above, I release
Gentex, along with its shareholders, owners, directors, officers, employees,
agents, insurers, and representatives from any and all federal, state and local
administrative, judicial, common law, equitable, and/or statutory claims, causes
of action, remedies and damages of whatever kind or nature, whether known or
unknown, and which arose from or relate to his/her employment or separation from
employment with Gentex. I agree not to criticize or disparage in any way, Gentex
Corporation, any of its officers, directors, employees, shareholders,
affiliates, or any of its products, services or practices.
I specifically release any claims I may have under the federal Age
Discrimination in Employment Act (“ADEA”). In conjunction with the release of
ADEA claims, I acknowledge I have been advised to consult with an attorney prior
to signing this Release; I have been offered twenty-one (21) days within which
to consider the release, but may sign at any time prior to the 21 days; I
understand that the ADEA Release will not apply to actions arising after the
date this Release is signed; and I have seven (7) days after signing this
Release to revoke the ADEA Waiver, by providing written notice to Mr. Kurt
Wassink, at Gentex Corporation’s Zeeland, Michigan headquarters.

         
Signed:
  /s/ John Arnold
 
John Arnold   Date: October 31, 2011 
 
        Gentex Corporation
 
       
Signed:
  /s/ Bruce Los
 
Bruce Los, Vice President of Human Resources   Date: October 31, 2011 
 
       
Signed:
  /s/ Fred Bauer
 
Fred Bauer, CEO   Date: October 31, 2011 

 

 